Citation Nr: 0404851	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  98-08 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a laceration of the right wrist, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to May 
1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied an increased, compensable rating for service-
connected residuals of a right wrist injury.  In a December 
1998 rating decision, the RO increased the rating for the 
right wrist injury from 0 percent to 10 percent.  The veteran 
continued his appeal, seeking a rating in excess of 10 
percent.  In August 2000, the Board remanded the claim for an 
increased rating for the left wrist injury residuals for the 
RO to issue a statement of the case (SOC).


REMAND

In April 2003, the Board undertook development of additional 
evidence, including a new medical examination, relevant to 
the veteran's right wrist rating claim, pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  The regulation was 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  New 
evidence has been obtained.  However, in view of the Federal 
Circuit's opinion, the case must be remanded for the 
following:

1.  The RO should readjudicate the 
veteran's claim for a rating in excess of 
10 percent for postoperative residuals of 
a right wrist laceration.  The RO should 
take into consideration all of the 
evidence, including the reports of VA 
orthopedic and neurological examinations 
performed in June 2003.

2.  If the rating for residual right 
wrist and hand manifestations of the 
wrist injury continues to be less than 
the maximum available benefit for such 
disorders, the RO should issue a 
supplemental statement of the case 
(SSOC).

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




